Citation Nr: 1541927	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-27 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, claimed as secondary to Agent Orange exposure. 

2.  Entitlement to service connection for high blood pressure, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a right upper extremity disorder, claimed as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a left upper extremity disorder, claimed as secondary to Agent Orange exposure.

6.  Entitlement to service connection for a right lower extremity disorder, claimed as secondary to Agent Orange exposure.

7.  Entitlement to service connection for a left lower extremity disorder, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972.  This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

FINDING OF FACT

In a VA Form 21-0820A dated September 2, 2015, VA received notice that the veteran died on August [redacted], 2015.




CONCLUSION OF LAW

As a result of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The above-noted appeals have become moot on the merits by virtue of the death of the Veteran, and as such, must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include, "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).

		
ORDER

The appeals are dismissed.



______________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


